PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/577,308
Filing Date: 27 Nov 2017
Appellant(s): RAMON REAL et al.



__________________
Daniel E. Altman
Registration No. 34,115
          For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/12/2021 based on the final office action mailed on 1/11/2021.

(1)      Grounds of Rejections to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 1/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Withdrawn Rejections.” New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”


(2)   	Grounds of Rejection:

      	It is to be noted that the appeal is taken from the last final office action mailed on 1/11/2021 that is copied and pasted below. 
The only typographical error “claim 1(f)” [marked bold] in the last office action should be claim 1(g) and corrected here [marked bold]. 
The following ground(s) of rejection are applicable to the appealed claims:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for
All obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Short M et al. US 2013/0251862 in view of Colicci et al. US 2012/0141618 and in view of evidence given by NPL olive oil density.
Amended claim 1 recites, in part:
(b) introducing the mixture into a buffering oily layer to form a drop or drops of the mixture within said buffering oily layer, the buffering oily layer being formed on the surface of an aqueous solution containing a non-calcium alginate;
(c) rounding the drop or drops into spherical form within the buffering oily layer;
(d) permitting the rounded drop or drops to fall into the aqueous solution from the buffering oily layer;
(e)  maintaining the rounded drop or drops in suspension in the aqueous solution while maintaining the spherical form of the rounded drop or drops for a sufficient time to form a spherical capsule or capsules from the rounded drop or drops within the aqueous solution; ...."

Short et al. reads on two components:
(i) adding a calcium ion to a sample of liquid food e.g. aqueous liquids, alcoholic, non-alcoholic beverages, fats, olive oil, etc. ([(0118]) to be encapsulated to meet the mixture of claim 1(a) and
 (ii) “Introducing said mixture into an aqueous solution containing a non-calcium alginate” solution (in Short et al. [0048] as claimed in part of claim 1(b). It is to be noted that the mixture can be introduced drop by drop gradually to make droplets form
([0056)).
It is to be noted that the Short et al. has disclosed some of the claim limitations of the method steps of independent claim 1 as discussed above.  Although Short et al. discloses that the ‘substrate’ can be broad variety including aqueous solution containing liquid food, olive oil, etc. ([0118]), Short et al. does not specifically teach

(ii) amended claim 1, in particular the steps of claim 1(b) introducing the mixture into a buffering oily layer to form a drop or drops of the mixture within said buffering oily layer, the buffering oily layer being formed on the surface of an aqueous solution containing a non-calcium alginate; and
Claim 1(c) rounding the drop or drops into spherical form within the buffering oily layer;
With respect to (i) Colicci et al. discloses that olive is used as a stable nutritional ingredient as “integral olive liquor having 95% aqueous phase ([0034] of Colicci et al.
[0044]) which meets liquid fruits, liquid olives or “any water based substance in liquid form” etc. (in claims 17-19) as claimed in claim 1(a).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the calcium salt containing aqueous substance of Short et al. (at least in claim 1, [0048], [0112], [0118] of Short et al.) to include “aqueous olive extract” as the calcium salt containing aqueous olive substrate in order to provide the olive nutritional agents to make a beneficial natural form of all nutritionally enriched total olive (aqueous plus oil) (in claims 17-19, [0034], [0035],
[0037] of Colicci et al. [0026]).
With respect to (ii), Colicci et al. also discloses that the gelling agent includes food alginate ([0037]) and can be present in an amount from 0.1 to 3.0% by weight
([0037]). Colicci et al. also discloses that the oil e.g. olive oil can be incorporated in the solution containing gelling agent e.g. alginate ([0035], [0037]). Colicci et al. also 
“olive oil added to make buffering oily layer’) to meet claim 1(b). It is also evidenced by
NPL olive oil density that the density of olive oil is less than water and therefore olive oil floats on water to make an oily layer (page 1).
In addition, sequential addition is also evidenced by applicants own specification (for ex. in PGPUB, [0009], [0027] e.g. “olive oil added to make buffering oily layer”). Therefore, it will inherently make the spherical shape of the drop within the buffering oily layer to meet claim 1(c).
Colicci et al. also discloses that the contact with the oily phase provides the protective and stabilizing action in relation to the constituents of the olive water containing optimum property ([0026)).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention can modify the reverse spherification method containing non-calcium alginate solution of Short et al. by including the teaching of Colicci et al. to add olive oil in the alginate solution (i.e. non-calcium alginate solution) in order to make a buffering layer which will provide a very close environment for providing the protective and stabilizing action in order to restore an optimum property of ‘integral olive liquor (95% aqueous) (in Colicci et al. [0034]) in relation to the constituents of the olive water. This will inherently make the drop or drops form which will inherently take the shape of “rounding” the drop into spherical form due to oily layering (hydrophobic) which will 
It is to be noted that the phase different from the aqueous substance in contact with the buffering oily layer will create phase difference and therefore it would inherently make the rounding of the aqueous substance as also evidenced by applicants own specification (in PGPUB [0009]) and the rounded drop or drops within the buffering oily layer will create an oily interface which will inherently make the shape of spherical particles in the non-calcium alginate aqueous solution. This will be in suspension form as claimed in claim 1(e). Therefore, as discussed above, the limitations of claim 1(c)-(e) are met.
Regarding claims 1(f) and 1(h), Short et al. also discloses the steps of washing the pearls in a clean water (at least in [0068]), removing the capsules obtained from the solution and followed by packaging in a closed container as refill pack (at least in [0077]). Therefore, it is to be noted that it is within the skill of one of ordinary skill in the art to use the teachings of Short et al. to perform the steps of removing the capsule obtained from the solution ([0019]) and after removal, the sphere was drained, rinsed ([0026]) and packaged ([0029)).
Modified Short et al. discloses that the process can be stopped by shocking the pearls for a short period of time after 10 minutes (at least in [(0047]). However, modified Short et al. does not specifically mention the time of incubation as claimed in claim 1(g).
Regarding claim limitation of “incubating the capsule formed in step (b) in suspension for a time of between 2 seconds and 2 hours” as claimed in claim 1 (g), it is considered as a Result effective variable. It is also within the scope of one of 
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the time is variable that can be modified, among others, by adjusting the conditions of capsule formation by (i) controlling rate of permitting the drops to fall (ii) reacting sodium alginate with calcium ion, the precise amount of time would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the diameter size in modified Short et al. to the time range, including that presently claimed, in order to obtain the desired effect e.g. desired time to make the capsule etc. (In re Boesch, 617 F.2d. 272, 205
USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Regarding claims 2 and 3 Short et al. in view of Colicci et al. disclose that the calcium ion source is dissolved into the substrate for reverse spherification ([0048]) and calcium can be calcium lactate gluconate that is a tasteless calcium source ([0054]). However, any calcium salt including calcium gluconate, calcium chloride, etc. ([0044], [0111]) can be used.

.

	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Short
M et al. US 2013/0251862 in view of Colicci et al. US 2012/0141618 and in view of evidence given by NPL olive oil density as claimed in claim 1 and further in view of evidence given by NPL “alginate solution pH”.

	 Regarding claim 8, Short et al. in view of Colicci et al. disclose that the pH 5.0 is best for gelling liquids of all types ([0118]). It is also evidenced by evidentiary reference
NPL “alginate solution pH” that sodium alginate is stable at pH 5.0-11.0 (in Page 1 of
NPL sodium alginate). Therefore, one of ordinary skill in the art would use the sodium alginate having a pH above 5.0 to meet claim 8.

	Claims 9 and 11-16, are rejected under 35 U.S.C. 103(a) as being unpatentable over Short M et al. US 2013/0251862 in view of Colicci et al. US 2012/0141618 and in view of evidence given by NPL olive oil as applied to claim 1 and further in view of evidence given by Forns C et al. (EP2567624) and also evidence given by Wunwisa K et al. (in International Dairy Journal vol.13 (1) pages 3-13 2003 XP
002636055).



	Regarding claims 9 and 11-16, modified Short et al. discloses that the calcium chloride salt containing aqueous solution and the buffering oily layer made by the substance are used together. It is known that it is the size of the capsule sphere depends on:
(i) the distance between the syringe and the collecting solution and (ii) the extruder orifice diameter from the needle that regulates the bead size as is evidenced by Forns et al. (in Forns et al. for example, syringe is used and it determines the spherical size to be made into sodium alginate solution: at least in [0026]) and as evidenced by Wunwisa K et al. (in Wunwisa K et al., section 2.1.1) to make such preparation.
“Absent showing of unexpected results, the specific size is not considered to confer patentability to the claims. As the bead sizes are variables that can be modified, among others, by adjusting (i) the viscosity of sodium alginate and (ii) distance between the syringe and the calcium chloride collecting solution and (iii) extruder orifice diameter, the precise size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed size cannot be considered critical. 
It is also to be noted that claim 9 is a product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based 

(3)   	Response to arguments
Appellants’ appeal brief with the arguments filed on 5/12/2021 have been considered.
Appellants’ arguments begin on page 5 (section V. Argument section).
Section V. 	Argument section.
It is to be noted that the common arguments are responded together. 
Appellants argue under section V that:
(i) On page 5, last four lines on paragraph 4 “Appellant’ submits that the Examiner has misinterpreted the claim language as nothing in the claim requires that the oily substance be present in solution. Indeed, the recited buffering oily layer (referred by the Examiner as the oily substance) is not present in the solution but is 
(ii) Appellants argue on page 6, middle of first paragraph “As set forth in the pending claims, the buffering oily layer is a completely separate element from the substance to be encapsulated. As recited in step (a) of claim 1, the “the substance to be encapsulated” is mixed with a “source of ions... to obtain a mixture.” In step (b), the mixture of step (a) is introduced into the “buffering oily layer,” which is “formed on the surface of an aqueous solution containing a non-calcium alginate.”
(iii) Appellants argue on page 6 last few lines of first paragraph, “Thus, even if olives including olive oil are encapsulated in Short or Colicci, no olive oil is formed on the surface (equivalent to the buffering oily layer as claimed) of an aqueous solution containing a non-calcium alginate. Accordingly, the inherency argument set forth by the
Examiner is unsupportable by the plain language of claim 1”.
In brief, appellants have argued that the “buffering oily layer” is not addressed by Short et al. in view of Colicci et al.
In response to (i), (ii) and (iii), it is to be noted that when we consider the disclosures of the combination of Short M et al. in view of Colicci et al. all the limitations are met.
 Short et al. discloses the addition of calcium ion to a sample of liquid food e.g. aqueous liquids, alcoholic, non-alcoholic beverages, fats, olive oil, etc. ([(0118]). Short et al. also discloses that “Introducing said mixture into an aqueous solution containing a non-calcium alginate” solution (in Short et al. [0048], [0112]). 

Therefore, the examiner considered Colicci et al. who discloses that olive oil can be used as well and the amount can be adjusted ([0035]) in such a composition and olive oil can be introduced as non-calcium alginate solution ([0037]). 
It is to be noted that olive oil has less density than water the olive oil will float on the water to make an oily layer as evidenced by NPL Olive oil (page 1 of NPL Olive oil).  In view of this, one of ordinary skill in the art would reasonably have expected that by selecting the method of using olive oil with alginates as disclosed by Colicci et al. to modify the sodium alginate of Short et al. (at least in [0048] of Short et al.) to make the buffering oil layer containing non-calcium alginate for performing the desired function as discussed in the office action above, the buffering oily layer will be on the surface. Therefore claim 1 is obvious over Short et al. in view of Colicci et al. 
In addition, this sequential addition is known to produce a buffering oily layer as also evidenced by applicants own specification (For ex in PGPUB, [0009], [0027] e.g. “olive oil added to make buffering oily layer”). Therefore, it will inherently make the spherical shape of the drop within the buffering oily layer on the surface. 
Therefore, it is clear that the buffering oily layer has been considered as a separate element from the substance to be encapsulated in this office action. 
	
(iv) Appellants argue on page 7 middle section that “It will be clear to the skilled person that Short teaches that the processed solution is directly dispensed into a gelling 
In response to (iv), it is to be noted that Colicci et al. is used as a secondary piece of prior art for teaching this limitation. The combined teaching do in fact meet the claimed invention as discussed above. 
(v) Appellants argue on page 7 last paragraph that “As indicated by the Office, the teachings of the previously cited Forns and Wunwisa references have been overcome by Appellant’s Response submitted October 3, 2019. Colicci et al. is now cited as a secondary reference. Colicci teaches at paragraph [0019] a process for preparing integral olive liquor without any separation of the aqueous and oily phases. Colicci also teaches at paragraph [0027] that “[t]he integral olive liquor obtained at the end of this process takes the form of a gelified emulsion naturally stabilized by the spontaneous interactions between the oily phase and the aqueous phase.”
(vi) Appellants also argued on page 8 that “Colicci further teaches at paragraph [0042] that “It] he applications envisaged are actually used directly of this integral liquor, eliminating the separation of the aqueous and oily phases.”
In response to (v) and (vi), it is to be noted that appellants arguments with respect to the above disclosed paragraphs of Colicci et al. has been considered but is not persuasive.   
 Colicci et al. at paragraph [0019] and [0027] teaches both aqueous and oil in combination as an emulsion (two non-miscible liquid make an emulsion). It is to be noted that Short et al. has disclosed a greater variety of ‘substances’ including fats containing liquids that can be considered with calcium ion containing compound to make reverse spherification ([0048]). Therefore, ‘olive liquor’ comprising 95% aqueous with 5% oil ([0034] of Colicci et al.) reads on both the aqueous portion and oil portion of the ‘olive liquor’ and therefore reads on the substrate as disclosed by Short et al. ([0048] of Short et al.). In view of this, it reads on the substance e.g. “liquid olives” of claim 1 of the presently claimed invention. However, this “buffering oily layer” is separately addressed above and one can use more oil (in Colicci et al. [0035]) and alginates ([0037] of Colicci et al.) to modify the non-calcium alginate of Short et al. as is fully discussed above in this section and also discussed in the office action above. 
Regarding the evidentiary references by Forns and Wunwisa et al. as argued by the appellants on page 8, it is to be noted that these are the evidentiary references and not the secondary prior art used in this office action. Therefore the examiner did not consider any motivation from these evidentiary references in this office action. 

Unexpected Result: 
(vii) Appellants argued on page 8 last paragraph that “Furthermore, the method of claim 1 leads to significant unexpected advantages, which could not have been 
Appellants continued this argument on pages 9-10. 
In response to (vii), it is to be noted that the declaration by the inventor Ramon Ramon Real under 37 CFR 1.132 on 12/4/2020 has been considered but was not found persuasive. The reasons are discussed below.
As an initial note the examiner points out that the argument in declaration in paragraph #6 stating that “Short et al. in view of Colicci et al. does not meet “buffering oily layer” has been discussed in detail above.
Appellants’ declaration in paragraph #7- # 11 compared two figures representing “not having the buffering oily layer” (Fig 1) vs “having the buffering oily layer” (Fig 2). It is agreed that there is a difference. However, in the rejection, it was mentioned that Colicci et al. discloses olive oil ([0035]) which is used to make an oily layer. Therefore, in this instance, it is noted that Colicci et al. is the closest prior art. Therefore, the declaration has not been compared against the closest prior art by Colicci et al.  
Appellants’ declaration in #7 in relation to example 3 is defined in the applicants’ specification. It is also to be noted that other examples in addition to example 3, as cited in the specification have been considered. In this example 3 and in other examples, appellants’ has used specific amounts of ingredients e.g. sodium alginate, olive oil, etc. and having specific pH in order to achieve the spherical capsule as end product of the claimed invention. 

In this instance, it is to be noted that the examples do not show if oil in/on the bead produces the same effect.  Further, as no specific amounts of the ingredients are claimed the mere presence of oil on the top layer would not read on the independent claim 1 of the presently claimed invention. 
In view of the above, unexpected result has not been established. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.

Respectfully submitted,
/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792  

/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal-forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.